DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 6-17 in the reply filed on October 18, 2021 is acknowledged.  

Claim Objections
Claim 11 is objected to because of the following informalities:  “thesource” in line 2 should be “the source.”  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  The term “later” in line 2 should instead be “layer” (i.e. “intermediate layer,” not “intermediate later”).  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  “theglass” in line 2 should be “the glass.”  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  “materialselected” in line 2 should be “material selected.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 6, and those dependent therefrom, are directed toward a coated substrate, which is a final product.  However, the limitations of the claim are directed toward the intermediate/precursor composition used to form the final product.  While the Office will attempt to interpret which materials will reasonably be expected in the final product, the claims are considered to be indefinite because the scope of the claims has not clearly been laid out.  
In particular, the first layer of claim 6 is define by the source materials and solvent present in the composition that is used in making the claimed coated substrate.  In reviewing the Specification, it is clear that the claimed source materials are synonymous with precursor components, which are no longer present in the same intermediate form once applied in the final coated substrate.  The Specification indicates that the source of titanium may react with ambient oxygen at the elevated temperatures present during application to form titanium dioxide.  However, aside from the solvent, which will evaporate, sub layers will retain the tin, fluorine, and titanium altered form (page 6, lines 12-16).  Page 4, lines 22-24 similarly indicate that the heat of the glass substrate burns off the volatile components, such as the solvent.  
To summarize, claim 6 (and dependents) discloses the presence of materials that are not actually present, such as the solvent.  The original language of claim 6 previously stated that the coated substrate was prepared from such a composition.  While this is more accurate (the current language states that the coated substrate comprises said intermediate composition, which is not accurate), even the original language does not definitively disclose the chemical makeup of the claimed first layer/final product.  For example, the “fluorine source,” according to the Specification, may be hydrofluoric acid.  The coated substrate may comprise a fluorine-doped tin oxide.  As such, the “fluorine source,” or hydrofluoric acid, is no longer present in the coated substrate, as the claims clearly (and improperly) indicate.  

Similar to above, claims 9 and 11 cite the presence of a “source of tin,” a “source of fluorine,” and a “solvent.”  As none of these components are present in the final form, Applicant has failed to clearly set forth the subject matter that Applicant regards as their invention.  

Similar to above, claim 10 refers to the amount of “source material” in the second coating composition.  As the “source material” is no longer present, it is not clear what the relative proportions of the final composition will be.  In other words, it is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thiel et al (US 7,556,868).  
Regarding claims 6 and 7, Thiel teaches transparent substrate coatings intended for appliances, such as ovens (title and abstract).  It is noted such a transparent substrate and coatings would be expected upon the viewing pane, located in the oven door.  Regarding the requirement of claim 6 that the substrate is glass or a glass-ceramic material, Thiel teaches various substrate materials including glass, ceramic, or mixtures or combinations thereof (col. 6, lines 15-17).  Thiel teaches first coating 50 can be a doped metal oxide, coating, such as a fluorine-doped tin oxide 52 as potentially including doped metal oxides.  Coating 52 may comprise several layers, such as first dielectric layer 56, wherein suitable metal oxides for said layer include oxides of titanium, tin, and mixtures thereof.  It is noted that Thiel further teaches said layer can be composed of a plurality of metal oxide films wherein individual films may comprise a metal alloy oxide film (col. 7, lines 33-49).  While not expressly disclosed, Thiel provides a reasonable expectation for the suitable use of at least one fluorine-doped oxide layer comprising titanium and tin oxides.  The overlapping ranges constitute prima facie obviousness.  It is noted that any solvent present in a precursor composition is likely to be removed during the application process.  

Claims 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thiel et al (US 7,556,868) as applied to claim 6 above, and further in view of Sopko et al (US 6,436,541).  
Thiel teaches a coated substrate according to instant claim 6, as shown above.  
While Thiel does teach multi-layer coatings, there is no explicit teaching that a second layer should have a lower index of refraction than a first layer.  
Sopko teaches antireflective coatings comprising two or more layers where the film farthest from the substrate has an index of refraction lower than the underlying film (title and abstract).  Sopko teaches that this combination of a low refractive index layer on top of a relatively higher refractive index layer creates an antireflective coating that reduced the reflectance from the surface of the substrate by as much as 90-95% of the reflection from the substrate without the antireflective coating (col. 6, lines 59-64).  
Regarding claim 8, it would have been obvious to one of ordinary skill to ensure that the outer coating layer of Thiel has a lower index of refraction than a lower layer (relative to the substrate) in order to reduce undesirable glare, as taught by Sopko.  
Regarding claims 9 and 11, Thiel teaches multilayered coatings, wherein doped metal oxide layers, specifically fluorine-doped tin oxide, are expressly taught, as shown above.  Selection from among the various layers disclosed by Thiel to arrive at the claimed invention is considered prima facie obvious.  
Regarding claim 10, as pointed out in the 112 rejection, above, the extent to which the relative amounts of the precursor coating composition impact the final coating layer, which is what is currently claimed, is not clear and thus cannot presently be determined.  That said, Thiel does teach a fluorine-doped tin oxide layer, at least suggesting that the fluorine content is a minor component relative to the tin content.  Further, Thiel does not particularly limit the relative amounts of fluorine and tin.  As such, and absent a showing of unexpected results, the ability to determine suitable proportions, including those claimed, is considered to be within the purview of one having ordinary skill in the art and is further considered to depend on the ultimate intended function of such a layer.  
claim 12, Thiel teaches transparent substrate coatings intended for appliances, such as ovens, as shown above.  It is noted such a transparent substrate and coatings would be expected upon the viewing pane, located in the oven door.  
Regarding claims 13 and 14, Thiel teaches that first coating 50 can be a multiple layer metal oxide coating, and can have any desired thickness (col. 6, lines 43-45 and 65).  Still, Thiel suggests a total layer thickness up to 10,000 angstroms, or 1,000 nm (col. 7, line 1).  The overlapping ranges constitute prima facie obviousness.  
Regarding claim 15, Thiel does not expressly teach the difference in the indices of refraction among the layers.  However, given that Thiel teaches that the relationship between the index of refraction of an upper layer relative to a lower layer (with respect to the substrate) is a result effective variable able to improve the anti-reflective properties of the coated substrate, one of ordinary skill would have been able to determine optimal ratios, including those claimed, through routine experimentation.  
Regarding claims 16 and 17, Thiel teaches multilayered coatings inclusive of at least titanium oxide and tin oxide, as shown above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732